DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 2/23/2021 that has been entered, wherein claims 1-4,6-14,16-18 and 21-24 are pending and claims 5, 15 and 19-20 are canceled.

Claim Rejections - 35 USC § 112
The rejection of claims 7-8 under 35 U.S.C. 112 is withdrawn in light of Applicant’s amendment of 8/18/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, 9-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 2003/0227072 A1) herein Forbes ’72 of record in view of Irisawa et al. (US 2007/0241399 A1) of record, Forbes et al. (US 2004/0161886 A1) herein Forbes ’86 of record and Liu et al. (US 2014/0357060 A1).
Regarding claim 1, Forbes ’72 teaches a method for fabricating a semiconductor device including vertical transport fin field-effect transistors (VTFETs)(Fig. 2-10), comprising: 
forming a bottom spacer(104, ¶0043) on a first bottom source/drain region(102 of 300a, ¶0043) of a first VTFET(300a, ¶0043) associated with a first device region(region of 300a, ¶0043) and on a second bottom source/drain region(102 of 300b, ¶0043) of a second VTFET(300b, ¶0043) associated with a second device region(region of 300b, ¶0043); 


Forbes ’72 does not teach conformally forming a liner(130, ¶0048), a silicon (Si) surface(100, ¶0039) having a (110) orientation and forming crystalline Ge having a hexagonal structure from the SiGe by employing a Ge condensation process to orient a (111) direction of the crystalline Ge in a vertical direction of charge flow for the first and second VTFETs(300a, 300b, ¶0043).

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) comprising forming crystalline Ge(21, ¶0050) having a hexagonal structure(¶0052) from the SiGe(13, ¶0045) by employing a Ge condensation process(¶0050, ¶0052, ¶00555) to orient a (111) direction(¶0052) of the crystalline Ge(21, ¶0050) in a vertical direction(please see examiner annotated Fig. 5c and comparison to the vertical direction A of the instant application). As the direction of charge flow for the first and second VTFETs of Forbes’s 72 is in the vertical direction, modifying the method of Forbes ’72 with the method of Irisawa would result in forming crystalline Ge having a hexagonal structure from the SiGe by employing a Ge condensation process to orient a (111) 


    PNG
    media_image1.png
    292
    922
    media_image1.png
    Greyscale


Forbes ’72 and Irisawa do not teach conformally forming a liner(130, ¶0048) and a silicon (Si) surface(100, ¶0039) having a (110) orientation.

Forbes ‘86 teaches a method for fabricating a semiconductor device(Fig. 4) comprising a silicon (Si) surface(100, ¶0039) having a (110) orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 to include a silicon (Si) surface having a 
Forbes ’72, Irisawa and Forbes ’86 do not explicitly state conformally forming a liner(130, ¶0048). However Forbes ’72 does teach forming the liner(130, ¶0048) and etching it off of the bottom spacer(104, ¶0043), a first fin structure(150 corresponding to 300a, ¶0044) and a second fin structure(150 corresponding to 300b, ¶0044) and then etched back(¶0048) which would should suggest to one of ordinary skill in the art that the liner(130, ¶0048) is conformally applied.

Liu teaches a method for fabricating a semiconductor device(Fig. 13-28) comprising conformally forming a liner(160, ¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 to conformally forming a liner, as taught by Liu, since it has been held to be within the general skill of a worker to apply a known technique to a known device/method to yield predictable results, MPEP2143 (D).

Regarding claim 2, Forbes ’72 teaches the method of claim 1, but is silent in regards to  the Ge condensation process includes one or more cycles of a three-dimensional (3D) Ge condensation process.

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) the Ge condensation process(¶0050, ¶0052, ¶00555) includes one or more cycles of a three-

Regarding claim 3, Forbes ’72 teaches the method of claim 2, but is silent in regards to the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation.

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) wherein the one or more cycles of the 3D Ge condensation process(¶0050, ¶0052, ¶00555) process are induced by thermal oxidation(¶0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 so that the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation, as taught by Irisawa, because the (111) plane of Ge is a plane orientation most superior in electron conduction characteristics(¶0054).

Regarding claim 6, Forbes ’72 teaches the method of claim 1, further comprising forming a first sidewall spacer layer(120 on 300a, ¶0048) on the first fin structure(150 

Regarding claim 7, Forbes ’72 teaches the method of claim 6, further comprising forming the first bottom source/drain region(102 of 300a, ¶0043) from a substrate(100, 102, ¶0039) within the first device region(region of 300a, ¶0043), and the second bottom source/drain region(102 of 300b, ¶0043) from the substrate(100, 102, ¶0039) within the second device region(region of 300b, ¶0043).

Regarding claim 9, Forbes ’72 teaches the method of claim 1, wherein further comprising forming the first and second fin structures(150, ¶0044), including epitaxially(¶0040) growing each fin(150, ¶0044) based on a SiGe film(105, ¶0040) having an initial atomic percentage of Ge less than about 25%(¶0041).

Regarding claim 10, Forbes ’72 teaches the method of claim 1, but does not explicitly state the liner(130, ¶0048) includes silicon dioxide (SiO2). Forbes does state the liner is an oxide(¶0048). SiO2 is an oxide well-known in the art for liner layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of silicon dioxide for the liner, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 11, Forbes ’72 teaches the method of claim 1, wherein the first VTFET(300a, ¶0043) is an nFET(¶0039) and the second VTFET(300b, ¶0043) is a pFET(¶0039).

Regarding claim 21, Forbes ’72 teaches the method of claim 9, wherein the initial atomic percentage of Ge is less than or equal to about 20%(¶0041).

Regarding claim 22, Forbes ’72 teaches the method of claim 1, further comprising forming the first and second fin structures(150, ¶0044), including epitaxially(¶0040) growing each fin(150, ¶0044)  based on a SiGe film(105, ¶0040)  having an initial atomic percentage of Ge less than or equal to about 40%(¶0041).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 2003/0227072 A1) herein Forbes ’72 of record, Irisawa et al. (US 2007/0241399 A1) of record, Forbes et al. (US 2004/0161886 A1) herein Forbes ’86 of record and Liu et al. (US 2014/0357060 A1), as applied to claims 1-3 above, further in view of Cea et al. (US 2011/0147847 A1) herein Cea ’47, of record.
Regarding claim 4, Forbes ’72 in view of Irisawa, Forbes ’86 and Liu, teaches the method of claim 3, but is silent in regards to the one or more cycles of the Ge 

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) wherein the one or more cycles of the 3D Ge condensation process(¶0050, ¶0052, ¶00555) process are induced by thermal oxidation(¶0050) in an oxygen gas (02) environment(¶0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 so that the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation, as taught by Irisawa, because  the (111) plane of Ge is a plane orientation most superior in electron conduction characteristics(¶0054).

Forbes ’72, Irisawa, Forbes ’86 and Liu do not teach the one or more cycles of the Ge condensation are induced by thermal oxidation at a temperature from about 600 degrees Celsius to about 800 degrees Celsius.

Cea’47 teaches a method of making a semiconductor device(Fig. 6) wherein the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation(¶0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72, so that the one or more cycles of the 3D Ge condensation process are induced by thermal .

Claims 8, 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 2003/0227072 A1) herein Forbes ’72 of record, Irisawa et al. (US 2007/0241399 A1) of record, Forbes et al. (US 2004/0161886 A1) herein Forbes ’86 of record and Liu et al. (US 2014/0357060 A1), as applied to claims 1-3 above, further in view of Masuoka et al. (US 2011/0303985 A1)  of record.
Regarding claim 8, Forbes ’72, in view of Irisawa, Forbes ’86 and Liu,  teaches the method of claim 7, further comprising performing an anneal process to diffuse dopants from the first and second bottom source/drain regions(102, ¶0043).

Masuoka teaches a method for fabricating a semiconductor device(Figs. 1-148) comprising performing an anneal process(¶0284, ¶0291) to diffuse dopants from the first and second bottom source/drain region(113a, 119a, ¶0281, ¶0288). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 , to include performing an anneal process to diffuse dopants from the first and second bottom source/drain region, as taught by Masuoka, in order to activate the implanted impurity(¶0284).


forming a first sidewall spacer layer(120 on 300a, ¶0048) on the first fin structure(150 corresponding to 300a, ¶0044) and a second sidewall spacer layer(120 on 300a, ¶0048)  on the second fin structure(150 corresponding to 300b, ¶0044); 
forming a first bottom source/drain region(102 of 300a, ¶0043) from a substrate(100, 102, ¶0039) within the first device region(region of 300a, ¶0043), and a second bottom source/drain region(102 of 300b, ¶0043) from the substrate(100, 102, ¶0039) within the second device region(region of 300b, ¶0043); 
forming a bottom spacer(104, ¶0043) on the first bottom source/drain region(102 of 300a, ¶0043) and the second bottom source/drain region(102 of 300b, ¶0043); 
forming a liner(130, ¶0048) over [a top of] the bottom spacer(104, ¶0043) and on [a side of] the first and second fin structures(150, ¶0044).

Forbes ’72 does not teach conformally forming a liner(130, ¶0048) and a silicon (Si) surface(100, ¶0039) having a (110) orientation, performing an anneal process to diffuse 

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) comprising forming crystalline Ge(21, ¶0050) having a hexagonal structure(¶0052) from the SiGe(13, ¶0045) by employing a Ge condensation process(¶0050, ¶0052, ¶00555) to orient a (111) direction(¶0052) of the crystalline Ge(21, ¶0050)  in a direction of charge flow(¶0052). Modifying the method of Forbes ’72 with the method of Irisawa would result in  forming crystalline Ge having a hexagonal structure from the SiGe by employing a Ge condensation process to orient a (111) direction of the crystalline Ge in a direction of charge flow for the first and second VTFETs,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 to include forming crystalline Ge having a hexagonal structure from the SiGe by employing a Ge condensation process to orient a (111) direction of the crystalline Ge in a direction of charge flow for the first and second VTFETs, as taught by Irisawa, because  the (111) plane of Ge is a plane orientation most superior in electron conduction characteristics(¶0054).

Forbes ’72 and Irisawa do not teach conformally forming a liner(130, ¶0048) and a silicon (Si) surface(100, ¶0039) having a (110) orientation and performing an anneal 

Forbes ‘86 teaches a method for fabricating a semiconductor device(Fig. 4) comprising a silicon (Si) surface(100, ¶0039) having a (110) orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 to include a silicon (Si) surface having a (110) orientation as taught by Forbes ’86, because the surface hole mobility is 70% greater than a conventional planar device(¶0027).

Forbes ’72, Irisawa and Forbes ’86 do not explicitly state conformally forming a liner(130, ¶0048) and  performing an anneal process to diffuse dopants from the first and second bottom source/drain regions(102, ¶0043). However Forbes ’72 does teach forming the liner(130, ¶0048) and etching it off of the bottom spacer(104, ¶0043), a first fin structure(150 corresponding to 300a, ¶0044) and a second fin structure(150 corresponding to 300b, ¶0044) and then etched back(¶0048) which would should suggest to one of ordinary skill in the art that the liner(130, ¶0048) is conformally applied.

Liu teaches a method for fabricating a semiconductor device(Fig. 13-28) comprising conformally forming a liner(160, ¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

Forbes ’72, Irisawa, Forbes ’86 and Liu, do not teach performing an anneal process to diffuse dopants from the first and second bottom source/drain regions(102, ¶0043).

Masuoka teaches a method for fabricating a semiconductor device(Figs. 1-148) comprising performing an anneal process(¶0284, ¶0291) to diffuse dopants from the first and second bottom source/drain region(113a, 119a, ¶0281, ¶0288). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 , to include performing an anneal process to diffuse dopants from the first and second bottom source/drain region, as taught by Masuoka, in order to activate the implanted impurity(¶0284).

Regarding claim 13, Forbes ’72 teaches the method of claim 12, but is silent in regards to the Ge condensation process includes one or more cycles of a three-dimensional (3D) Ge condensation process.

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) wherein the one or more cycles of the 3D Ge condensation process(¶0050, ¶0052, ¶00555) process are induced by thermal oxidation(¶0050).  It would have been obvious to one of 

Regarding claim 16, Forbes ’72 teaches the method of claim 12, wherein forming the first and second fin structures(150, ¶0044) further includes epitaxially(¶0040) growing each fin(150, ¶0044) based on a SiGe film(105, ¶0040) having an initial atomic percentage of Ge less than about 25%(¶0041).

Regarding claim 17, Forbes ’72 teaches the method of claim 12, further comprising removing(isotopically etch, ¶0048) the liner(130, ¶0048) from the bottom spacer(104, ¶0043) and the first and second fin structure(150, ¶0044).

Regarding claim 18, Forbes ’72 teaches the method of claim 12, wherein the first VTFET(300a, ¶0043) is an nFET(¶0039) and the second VTFET(300b, ¶0043) is a pFET(¶0039).

Regarding claim 23, Forbes ’72 teaches the method of claim 16, wherein the initial atomic percentage of Ge is less than or equal to about 20%(¶0041).

.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 2003/0227072 A1) herein Forbes ’72 of record, Irisawa et al. (US 2007/0241399 A1) of record, Forbes et al. (US 2004/0161886 A1) herein Forbes ’86 of record, Liu et al. (US 2014/0357060 A1) and Masuoka et al. (US 2011/0303985 A1) of record, as applied to claims 12 and 13 above, further in view of Cea et al. (US 2011/0147847 A1) herein Cea ’47, of record.
Regarding claim 14, Forbes ’72, in view of Irisawa, Forbes ’86, Liu and Masuoka,  teaches the method of claim 13, but is silent in regards to the one or more cycles of the Ge condensation are induced by thermal oxidation in an oxygen gas (02) environment at a temperature from about 600 degrees Celsius to about 800 degrees Celsius.

Irisawa teaches a method for fabricating a semiconductor device(Fig. 5) wherein the one or more cycles of the 3D Ge condensation process(¶0050, ¶0052, ¶00555) process are induced by thermal oxidation(¶0050) in an oxygen gas (02) environment(¶0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72 so that the one or 

Forbes ’72, Irisawa, Forbes ’86, and Masuoka do not teach the one or more cycles of the Ge condensation are induced by thermal oxidation at a temperature from about 600 degrees Celsius to about 800 degrees Celsius.

Cea’47 teaches a method of making a semiconductor device(Fig. 6) wherein the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation(¶0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Forbes ’72, so that the one or more cycles of the 3D Ge condensation process are induced by thermal oxidation, as taught by Cea ‘47, so the strain will be uniform as a function of the fin structure length(¶0030).

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.

Regarding claim 1 and 12 Applicants’ argue Forbes fails to teach forming the thick oxide layer 130 over the oxide layer 104 and both fin structures, furthermore, the thick oxide 

The examiner respectfully submits that Fig. 8 of Forbes’72 shows the liner is formed over [a top of] the bottom spacer(104, ¶0043), [a side of] a first fin structure(150 corresponding to 300a, ¶0044) within the first device region(region of 300a, ¶0043) and [a side of] a second fin structure(150 corresponding to 300b, ¶0044) within the second device region(region of 300b, ¶0043). Further, Forbes states in ¶0048 that liner 130 is formed and then etched off of Fin structures 150,  and then etched back(¶0048) which would should suggest to one of ordinary skill in the art that the liner(130, ¶0048) is conformally applied.  It is also noted that although claims 1 and 12 do not require the removal of the liner 130, ¶0048 does disclose the liner 130 is removed via isotropic etching. 

Regarding Liu cited in the advisory action now incorporated in the rejection of claims 1 and 12, Applicants argue Liu teaches conformally forming a silicon dioxide layer 130 over region 112 and region 114 and then removing the silicon dioxide layer 130 well before fins 150 are even formed. Therefore, Liu fails to teach or suggest conformally forming a silicon dioxide layer 130 over fins 150 and a bottom spacer.

The examiner respectfully submits that Liu is relied on to teach conformal deposition of a liner and Forbes ’72 is relied on to teach forming a liner(130, ¶0048) over [a top of] the bottom spacer(104, ¶0043), [a side of] a first fin structure(150 corresponding to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/ROBERT T HUBER/Primary Examiner, Art Unit 2892